Casey, Ch. J.,
delivered the opinion of the Court.
This suit is founded upon three drafts, or bills of exchange, drawn on the Secretary of the Interior by Adam Johnston, a sub-Indian agent in California. They were in favor of John C. Frémont, dated, respectively, on the l'lth day of November, 1851, and by him indorsed in blank. Two were for the sum of $5,000 each, and one for the sum of $10,000. They were payable three days after sight. Being presented to the Secretary of the Interior, he declined to accept them, and thereupon they were protested.
The evidence taken in the case shows that these drafts were given by Johnston to Frémont for cattle and flour purchased from him for the use of the Indians; and the original contract is set out in the petition, and made the foundation of claim, as well as the bills or drafts.
It is admitted by the counsel for the claimants that Johnston had no authority to draw these bills so as to charge the United States. *261Of this there is no doubt; and this is fatal to the claimant’s case, as this record now stands. Their right to maintain this suit in their own names could only he predicated on the validity of the instruments as negotiable paper, the ownership and legal title to which passes by indorsement. It is far otherwise with the original contract and consideration. They are not assignable at law, and though a transfer may operate as an appointment or equitable right to the sum due, yet it will not authorize the beneficiary to maintain a suit against the debtor in his own name. This, in most cases, is obviated by the use of the name of the original party; and the court will so mould the proceedings and control the judgment that no injury or injustice may result to the legal or equitable plaintiff in the case.
Mr. McPherson and Mr. Carlisle for the claimants.
Mr. Ketcham, the Solicitor, and Mr. Weed, the Assistant Solicitor, for the government.
This view being decisive of the case, we have not felt called upon to consider it further.